UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

iF USDC Sh NY
\ BLECT: OMICALLY FILED 4

 

LIBERTY HOLDINGS (NYC) LLC, and
DREAMBUILDER INVESTMENTS, LLC,

Plaintiff,
~against-
APOSTA, INC. and GENE HACKER,

Defendants.

 

 

 

LORETTA A.

The Court is in receipt of Mr.

err

   

DOCUMEST

{DOC #: 4
|DATR PILED: 2: 6-20 §

 

 

18 Civ. 5108 (LAP)

ORDER

 

PRESKA, Senior United States District Judge:

Quigg’s letter requesting a

continuance of the conference on the Court’s order to show

cause, (dkt. no. 50), that is currently scheduled for March 9,

2020. (See dkt. no. 53.)

In that letter, Mr.

Quigg explains

that he cannot attend the March 9 conference because his office

recently learned of a trial scheduled for the same date in which

his office! is required to make a personal appearance. (Id. }

Given that Mr.

continuances in the past,

grant his request without additional evidence.

no later than 2:00 PM EST today

 

{see dkt.

(March 6,

Quigg has requested numerous similar last-minute

no. 45), the Court will not
Accordingly, by

2020), Mr. Quigg shall

file with the Court a sworn affidavit in support of his request

detailing (1) the particulars of the supposed court appearance,

 

1 Curiously, Mr.

personal appearance at the trial,

appear.

Quigg’s letter never states that he must make a
only that his “office” must

 

 
including the reason why he personally must appear and (2) the
name and telephone number of the California Superior Court Judge
who is overseeing the trial. To the extent that Mr. Quigg fails
to take the above steps, the request for a continuance of the
March 9 conference is DENIED.

SO ORDERED.

Dated: New York, New York
March 6, 2020

  

 

LORETTA A. PRESKA
Senior United States District Judge

 

 
